ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_06_FR.txt. 308

OPINION INDIVIDUELLE DE M. IGNACIO-PINTO

Je souscris à l’arrêt rendu par la Cour en la deuxième phase de cette
affaire mais sans faire entièrement miens les moyens qu’elle a invoqués
pour aboutir à la conclusion que la demande australienne «n’a désormais
plus d'objet ».

Avant d'exposer les points où mon raisonnement diffère de celui de la
Cour, je dois me référer à l’ordonnance du 22 juin 1973, laquelle, après
avoir fait droit à la demande de l’Australie en indication de mesures
conservatoires, avait décidé que la suite de la procédure porterait sur les
questions de compétence et de recevabilité. La Cour ayant ainsi précisé
le caractère que devait revêtir la présente phase de l’instance, je suis à
mon grand regret amené, non pas à critiquer l’arrêt de la Cour, mais à
présenter les observations qui vont suivre pour justifier sans équivoque
mon opinion individuelle en la matière.

Tout d’abord je tiens à confirmer l’opinion déjà exposée dans mon
opinion dissidente jointe à l’ordonnance du 22 juin 1973 précitée et selon
laquelle, cette affaire étant d’un caractère politique par trop marqué, il
fallait rejeter la demande en indication de mesures conservatoires de
l'Australie comme mal fondée. Aujourd’hui que nous sommes arrivés au
terme de ce procès et avant d’aller plus loin, je crois utile de rappeler
certains propos des autorités qualifiées du Gouvernement australien qui
rendent on ne peut plus évident le caractère politique de cette affaire.

Je signalerai premièrement la déclaration du premier ministre et
ministre des affaires étrangères de l’Australie dans une note au ministre
des affaires étrangères du Gouvernement français en date du 13 février
1973 (requête, ann. 11, p. 63):

«Au cours de mon entretien du 8 février 1973 avec votre ambas-
sadeur, j'ai dit avec quelle vivacité l’opinion en Australie réagit aux
effets des essais français dans le Pacifique. J’ai expliqué que l'opinion
publique réagissait si vivement que /e parti politique au pouvoir, quel
qu’il soit, ferait l’objet de pressions considérables pour passer à l’action.
Le public australien estimerait intolérable que les essais nuciéaires
se poursuivent pendant des discussions auxquelles le Gouvernement
australien aurait consenti. » (Les italiques sont de moi.)

Je rappellerai deuxièmement les propos du Solicitor-General d'Australie
à l’audience de ia Cour du 22 mai 1973:

«Puis-je conclure, Monsieur le Président, en disant que peu
d'ordonnances seront plus passées au crible que celle que la Cour

59
309 ESSAIS NUCLÉAIRES (OP. IND. IGNACIO-PINTO)

rendra sur la présente requête. Les gouvernements et peuples du
monde entier pousseront leur examen au-delà du contenu de cette
ordonnance pour détecter l’attitude qu’ils présument être celle de la
Cour à l'égard de la question fondamentale de la légalité de la
poursuite des essais nucléaires dans l’atmosphère» (Les italiques
sont de moi.)

Il apparaît donc, compte tenu de mon appréciation du caractère politi-
que de la demande, que c’est dès le début que, me fondant sur ce point,
j'avais considéré la demande de l'Australie comme sans objet.

Cela étant dit, voici les observations qu’appelle ma façon d’apprécier
Parrét de la Cour, avec l'explication de mon vote positif.

En tout premier lieu, j'estime que la Cour, ayant invité le demandeur à
continuer la procédure et à revenir devant elle afin qu'il soit statué sur sa
compétence pour connaître de l'affaire et sur la recevabilité de la requête,
devrait traiter clairement ces deux questions, d’autant plus que certaines
interprétations erronées semblent avoir laissé croire à un public non
averti que l'Australie «avait gagné son procès contre la France», puis”
qu’en fin d’analyse elle avait obtenu l’objet de sa demande qui était de
voir interdire à la France la continuation des essais nucléaires dans
Patmosphère.

Il est infiniment regrettable, à mon point de vue, que la Cour ait cru
devoir omettre de le faire, si bien que le problème demeure entier tant en
ce qui concerne la validité de l’Acte général de 1928, invoqué par l’Austra-
lie, qu’en ce qui concerne la déclaration déposée en vertu de l’article 36,
paragraphe 2, du Statut et les réserves formelles faites par la France en
1966 pour tout ce qui se rapporte à sa défense nationale. De même, il eût
été plus judicieux de statuer sans équivoque sur la question de la receva-
bilité, eu égard au caractère selon moi nettement politique que révèle la
demande australienne, ainsi que je l’ai rappelé plus haut.

Ce sont là, me semble-t-il, autant d'éléments importants qui mérite-
raient d’être pris en considération pour permettre à la Cour de se pronon-
cer clairement sur la recevabilité de la demande de l'Australie, d'autant
que cette demande vise à déclarer illicite l'acte d’un Etat souverain sans
qu’on puisse se référer à un droit international positif.

Je dois dire dans ces conditions que je demeure pour ma part insatisfait
quant au processus suivi et à certains des motifs invoqués par la Cour
pour aboutir à la conclusion que la demande n’a plus d'objet.

J'adhère cependant à cette conclusion, qui est conforme à la thèse que
j'ai soutenue dès le début de la procédure en la première phase; je me
contente que la Cour reconnaisse que la requête de l’Australie n’a
«désormais » plus d'objet, étant entendu toutefois que, pour moi, elle
n’a jamais eu d’objet, aurait dû être déclarée irrecevable in limine litis et

60
310 ESSAIS NUCLÉAIRES (OP. IND. IGNACIO-PINTO)

donc rayée du rôle pour les raisons invoquées dans mon opinion dissi-
dente à laquelle référence est faite plus haut.

Il n’en demeure pas moins qu’à mon sens la Cour est bien fondée à
statuer comme elle le fait ce jour et je souscris volontiers — du moins en.
partie — aux considérations qui l’ont amenée à agir de la sorte, car, à
défaut de voir la Cour adopter ma thèse sur la compétence et sur la
recevabilité de la demande australienne, j'aurais de toute manière été
d’avis qu’elle envisage, du moins subsidiairement, les faits nouveaux qui
sont intervenus au cours de la présente instance et après la clôture de la
procédure orale et qui ont consisté en diverses déclarations des Etats
intéressés pour voir si les circonstances n’ont pas rendu inutile l’objet de
la requête. Puisqu’en définitive il appert que les déclarations urbi et orbi
des autorités françaises qualifiées constituent un engagement de la France
à ne plus procéder aux essais nucléaires dans l’atmosphère, je ne peux que
voter en faveur de l'arrêt.

Il est évident en effet que l’on ne saurait statuer autrement que dans le
sens adopté par la Cour, quand on a analysé objectivement les diverses
déclarations émanant tant du demandeur que de la France qui, forte des
réserves formulées dans la déclaration déposée au titre de l’article 36,
paragraphe 2, du Statut, a contesté la compétence de la Cour avant même
l'ouverture des débats.

Il importe de souligner encore une fois qu’il est indéniable que l’objet
essentiel de la demande de l'Australie est d’obtenir de la Cour que la
France cesse de poursuivre les essais nucléaires atmosphériques qu’elle a
entrepris dans l’atoll de Mururoa situé dans le Pacifique Sud et relevant
de sa souveraineté. En conséquence, si la France s'était ravisée, dès le
début de l’instance, et avait acquiescé à la demande que lui adressait
l Australie de ne plus procéder à ses essais, le but poursuivi par le deman-
deur aurait été atteint et il n’y aurait plus eu d’objet à sa demande. Or
voici que le cours des événements a amené la Cour à constater que des
déclarations ont été faites par le président de la République française et
ses ministres les plus qualifiés aux termes desquelles le centre d’expérimen-
tations du Pacifique Sud ne procéderait plus à des essais nucléaires dans
l’atmosphère. Il en découle que le but de la requête est ainsi atteint. C’est
là une constatation matérielle qu’on ne saurait valablement nier car il
est manifeste que la réalité de l’objet de la demande australienne n'existe
plus. La Cour est dès lors tenue de reconnaître objectivement ce fait et de
conclure qu’il convient de clore la procédure dès l'instant qu’elle a acquis
la conviction que, compte tenu des circonstances où elles ont été faites,
les déclarations des autorités françaises qualifiées suffisent pour constituer
un engagement de la France comportant une obligation juridique erga
omnes, malgré le caractère unilatéral de cet engagement.

L’on peut regretter, et c’est mon cas, que la Cour ne se soit pas con-
sacrée à rechercher particulièrement à ce stade le moyen de régler d’abord

61
311 ESSAIS NUCLÉAIRES (OP. IND. IGNACIO-PINTO)

les questions de compétence et de recevabilité. D’aucuns iraient même
sans doute jusqu’à critiquer énergiquement les motifs invoqués par la
Cour à l’appui de sa décision. Tel ne peut être mon cas car je considère
que, dans une affaire aussi exceptionnellement caractérisée par des
considérations politico-humanitaires et en l'absence d'un droit inter-
national positif susceptible d'éclairer utilement la Cour, on ne saurait
faire grief à la Cour d’avoir choisi, pour régler le différend, le moyen
qu’elle a jugé le plus adéquat, eu égard aux circonstances, et de s'être
appuyée sur l'engagement pris urbi et orbi dans des déclarations officielles
par le président de la République française qu'il n’y aura plus d’essais
nucléaires en atmosphère du fait du Gouvernement français. L’arrét met
ainsi fin valablement à un procès dont l’une des conséquences apparaîtrait,
à mon avis, désastreuse, ce serait la méconnaissance de l’article 36,
paragraphe 2, du Statut de la Cour et, partant, risquerait de déclencher
une fuite des Etats devant la juridiction de la Cour puisque la preuve
serait ainsi rapportée que la Cour ne respecte plus l'expression de la
volonté d’un Etat qui a subordonné son acceptation de la juridiction
obligatoire de la Cour aux réserves formelles qu'il a formulées.

En dépit des critiques exprimées dans les opinions de plusieurs de mes
collègues et partageant l'opinion de mon collègue M. Forster, je dirai,
appliquant en l'espèce le vieux proverbe «tous les chemins mènent à
Rome», que je trouve l’arrêt juste et bien-fondé et qu’en tout cas il n’y a
rien dans les déclarations françaises «qui puisse être interprété comme un
aveu d’une quelconque violation du droit international positif ».

En terminant, j'entends affirmer encore une fois que je suis parfaitement
d'accord avec l’ Australie pour que soient interdits tous les essais nucléaires
atmosphériques quels qu’ils soient en raison de tout ce qu'ils représentent
d’inconnu pour la survie de notre humanité. Je n’en demeure pas moins
convaincu qu’en la présente affaire la Cour a prononcé une sentence
adéquate, répondant aux préoccupations majeures que j'ai exposées dans
l'opinion dissidente à laquelle j’ai fait référence, parce qu’elle ne saurait
paraître faire fi des principes de l’article 2, paragraphe 7, de la Charte des
Nations Unies (ordonnance du 22 juin 1973, C.1.J. Recueil 1973, p. 130)
et indirectement parce qu’elle respecte le principe de l'égalité souveraine
des Etats Membres des Nations Unies. La France ne devrait pas être
moins bien traitée que tous les autres Etats détenteurs de l’arme nucléaire
et la compétence de la Cour serait mal fondée si elle ne visait que les seuls
essais atmosphériques français.

(Signé) L. IGNACIO-PINTO.

62
